Title: From Abigail Smith Adams to Dolley Payne Todd Madison, 24 October 1816
From: Adams, Abigail Smith
To: Madison, Dolley Payne Todd



Dear Madam
Quincy october 24th 1816

Your Letter of October 12th was an unexpected pleasure, and I cannot regret the occasion which gave rise to it, altho there appears now to have been some mistake respecting it.
I have heard my Friend frequently mention the circumstance, communicated to him by mr Stodart, tho not untill it was out of his power to comply with it, and with Sincere Regret that it was so. for beside the high personal regard which he has always entertaind for mr Madison, he has known how to appreciate his publick Services—Services which diminish the Epithet “of first in War, first in Peace, and leave to him, as many of the Hearts of the people.
There was not any apology necessary my Dear Madam, for omitting to replie to my Letter, altho I Should have esteemd myself flatterd by it—It was sufficient that my request was complied with; altho I own reluctantly made. I have avoided as much as possible all application made to me upon similar occasions—I was happy to learn from mr Adams in a late Letter that he was quite Satisfied with mr Smith, “In whom he writes, “I find an industerous, attentive and faithfull assistant”
I pray you Madam to Present my Respectfull regards to the President, with whom it was is my misfortune to have but a slight personal acquaintance, being Sick and absent from Philadelphia the Winters he past there—but there is not any one who entertains a higher Respect for his publick and private Character, than / Madam your obliged

A Adams